VANDE WALLE, Chief Justice,
concurring.
[¶ 20] If we were to analyze the facts in this case and compare them with the facts in earlier decisions, I might well conclude that abandonment has not been proven by clear and convincing evidence. I write simply to note that our decisions, while outlining the criteria a district court should consider in deciding whether a child has been abandoned, do not establish a bright line nor necessarily establish a point of reference from which future decisions are measured. Rather, if one were to compare the decisions, a task I do not here undertake, that result would be evident. Earlier decisions of the Court appear to indicate that any contact or support of the child might negate a determination of abandonment. Subsequent decisions, perhaps influenced by social mores and the statutory insistence that parents support their children, indicate that intermittent contact or sporadic support of the child are no longer alone sufficient to prevent a finding of abandonment.
[¶ 21] Nor is the fact the termination of parental rights is pursued through a step-parent adoption under the Uniform Adoption Act, Chapter 15-19, N.D.C.C., rather than through a proceeding under the Juvenile Court Act, Chapter 27-20, N.D.C.C., relevant where the basis for termination is abandonment, one of the reasons for termination of parental rights under both proceedings. Indeed, I suggest a trial court should be cautious not to find abandonment by the natural parent where a step-parent is waiting to adopt if the court would not find abandonment from similar facts where there may be no immediate adoption in sight. The definition of abandonment does not change because of the identity or status of the petitioner.
[¶ 22] Nevertheless, while I have some misgiving that B.A.C. proved by clear and convincing evidence N.W.P. abandoned H.G.C., I am mindful of our standard of review on appeal. As the majority opinion notes at ¶ 10, whether a child has been abandoned is a question of fact and a finding of fact will not be reversed on appeal unless it is clearly erroneous. I cannot conclude the trial court was clearly erroneous and I therefore concur in the result reached by the majority opinion.
[¶ 23] Gerald W. VandeWalle, C.J.